                  Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 1 of 21




                                                                     73^         FILED
 1   LAW OFFICE OF STEPHEN J. NUTTING,LLC                                            Clerk
     Jose S.P. Mafnas Jr., Esq.                                                  District Court
 2
     P.O. Box 5093 Saipan, MP 96950
 3
     Phone:(670)234-6891                                                        NOV 2 3 ?01^
     Fax:(670)234-6893
 4   Email:jose.sjnlaw@gmail.com                                        for the Northern Mariana islands
                                                                        By-
 5
                                                                                  (Deputy Clerk)
     Attorneys for Plaintiffs
 6


 7
                                       In the United States District Court
 8                                     For the Northern Mariana Islands

 9
                                                                          18          - 0029
10   TERRY KINGTO                                        CIVIL CASE NO.: 18-

11                  Plaintiff,

12                                                         VERIFIED COMPLAINT FOR VIOLATIONS
     vs.
                                                          OF AMERICANS WITH DISABILITIES ACT,
13                                                               THE AGE DISCRIMINATION IN
     PTl PACIFICA INC. DBA IT&E ("IT&E"), a
                                                              EMPLOYMENT ACT, AND WRONGFUL
14   CNMl and Guam Corporation and IT&E's current
                                                                         TERMINATION
     employees in their official capacities, to wit:
15
     SHIRLEY DOTTS,THERESA TAIMANGLO,
16
     HANS MICKELSON, CRIS BALUYUT,and
     JULIAN COOPERNURSE.
17
                    Defendants.
18


19

            COMES NOW, Terry Kingto, herein Plaintiff, by and through her undersigned counsel, and in
20


21   support of this Verified Complaint against the above-named Defendants for violations of the Americans

22   with Disabilities Act and the Age Discrimination in Employment Act, along with other State law claims,
23
     to hereby allege the following:
24


25


            VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                   DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                     PAGE 1
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 2 of 21




 1


 2
                                             JURISDICTION
 3
     1. This Court has jurisdiction over Plaintiffs claim under the Americans with Disabilities Act, 42
 4
        use § 12101, et seq. ("ADA") and claim under Age Discrimination in Employment Act, 29
 5


 6
        U.S.C. § 621, et seq. ("ADEA") by the provisions of 28 U.S.C. § 1331 (Federal Question

 7      Jurisdiction). As for Plaintiff's state law claim, this Court has jurisdiction by the provisions of
 8
        28 U.S.C. § 1367(a)(claims arising from claims so related to claims in the action within such
 9
        original jurisdiction that they form part of the same case or controversy imder Article III of the
10
        United States Constitution).
11


12
     2. The Equal Employment Opportunity Commission(EEOC)issued a right-to-sue notice letter dated

13      August 27, 2018 regarding EEOC Charge No. 486-2017-00406 to Plaintiff Terry Kingto and
14
        received by the undersigned counsel.(A true and correct copy can be found attached as Exhibit
15
        "A") This lawsuit has been commenced within 90 days of receipt of the Notice of Right to Sue
16
        and is timely.
17


18
                                                 PARTIES


19   3. Plaintiff Terry Kingto("KINGTO")is a resident ofthe Commonwealth ofthe Northern Mariana
20
        Islands("CNMI").
21
     4. Defendant PTI Pacifica, Inc. dba IT&E ("IT&E") is a corporation lawfully operating in Guam
22

        and in the CNMI.
23


24
     5. Defendant Shirley Dotts, in her official capacity as the Human Resources Director in IT&E's

25      Saipan branch, is a resident of Saipan, CNMI.

        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                 PAGE 2
                 Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 3 of 21




  1         Defendant Theresa Taimanglo, in her official capacity as IT&E's Regional Human Resource
 2
            Director, is a resident ofthe territory of Guam.
 3
            Defendant Hans Mickelson,in his official capacity as the sales manager for IT&E's CNMI branch
 4
 ^          is a resident of Saipan, CNMI.
 g          Defendant Cris Baluyut, in his official capacity as IT&E's sales manager in Guam,is a resident

 7          ofthe territory of Guam
 o


            Defendant Julian Coopemurse, in his official capacity as IT&E's Executive Director for Sales in
 9
            the CNMI and Guam,is a resident of the territory of Guam
10
                                             FACTUAL ALLEGATIONS
11

12          KJNGTO incorporates the above paragraphs as iffully set forth herein

13       11. KINGTO incorporates all allegations contained in her Charge ofDiscrimination in EEOC Charge

            No. 486-2017-00406 filed on August 28, 2017 and her Response Statement dated August 16,
15
            2018(True and correct copies ofeach ofthe foregoing can be found attached as Exhibit"B" and
16
            Exhibit "C").i
17

jg          IT&E is a telecommunications and internet provider that services both Guam and the CNMI.

19          Shirley Dotts is IT&E's Human Resources Director in Saipan.

         14. Theresa Taimanglo is IT&E's Regional Human Resource Director for both the CNMI and Guam.
21
         15. Hans Mickelson is IT&E's CNMI Branch Sales Manager.
22 ■ ■

23


24


25                 1 A copy ofIT&E's Position Statement dated July 16,2018 can be found attached as Exhibit"D".

            VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                    DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                        PAGE 3
              Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 4 of 21




 1      Cris Baluyut is IT&E's Sales Manager in Guam
 2
     17. John Matanona is IT&E's former Sales Department Manager for Saipan and Guam whose
 3
        employment with IT&E ended around the latter part of2011.
 4
 ^   18. KINGTO began working for IT&E in 1989 at its Saipan office.
 g   19. KINGTO worked in IT&E's Saipan office from 1989 up to February 2010, when IT&E

 7      transferred her to its Guam office for a supposedly temporary work assignment.

 ^      During her career with IT&E,KINGTO had severaljob titles while working for IT&E including
 9
        Service Order Specialist, Plant Service Center Specialist, and Universal Service Representative
10
        ("USR").
11

12   21. At one point in her career with IT&E as a Plant Service Center Specialist, KINGTO was the only

13      person in IT&E who handled monthly temporary disconnection, reconnection, and permanent

        disconnection of services for the islands of Rota, Tinian, and Saipan.
15
     22. To perform disconnections and reconnections, KINGTO typed between 500 tolOOO phone
16
        numbers into IT&E's switchboard along with instructions throughout the night, and then would

Ig      return to work her normal shift from 8am to 5pm throughout the day.

19   23. In 2007,KINGTO was diagnosed with carpal tunnel syndrome

20
     24. In January 2009, KINGTO applied for a USR position in IT&E's Business Sales Department in
21
        Saipan, which was imder the supervision of John Matanona, who was IT&E's Sales Department
22

        Manager for Saipan and Guam
23

24      John Matanona is a former employee ofIT&E as his employment with IT&E was terminated in

25      sometime in the latter end of 2011.

        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                 PAGE 4
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 5 of 21




 1      KINGTO was well-versed in utilizing IT&E's data-systems called Net Suite and AS400, which
 2
        were used to generate monthly reports and commissions.
 3
     27. Towards the end of 2009, in his capacity as KINGTO's supervisor in Saipan, John Matanona
 4

        proposed ("2009 Proposal") to KINGTO that she transfer to IT&E's Guam office so that she
 5

 g      could help him train employees there on how to use the data-entry systems KINGTO was well-

 7      versed in.

 8
     28. KINGTO refused John Matanona's 2009 Proposal.
 9
     29. Aroimd February 2010, John Matanona again proposed to KINGTO that she transfer to Guam to
10
        help him at IT&E's Guam office ("2010 Proposal") to train Guam employees to use Net Suite
11

22      and AS400

13   30. KINGTO was hesitant to accept John Matanona's 2010 Proposal as she was afraid that she would
14
        lose her employment status and benefits that she had accrued while working in IT&E's Saipan
15
        office
16
     31. To entice KINGTO to transfer to IT&E's Guam office in 2010, John Matanona, in his official
17

28      capacity as IT&E's sales department manager and KINGTO's supervisor, assured KINGTO that

19      IT&E would transfer her back to Saipan after approximately six(6)months;that KINGTO would
20
        retain all of her Saipan-specific employment benefits, Saipan-specific job title, and Saipan-umon
21
        status while on Guam; and that her transfer to the Guam office would not affect her employment
22

        benefits and status in any way.In sum,John Matanona,in his official capacity at the time,assmed

24      KINGTO that the only thing that would temporarily change with respect to her employment was
25      KINGTO's geographic location.

        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                 DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                 PAGE 5
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 6 of 21




 1      KINGTO ultimately accepted John Matanona's 2010 Proposal after he had given her his
 2
        assurances that her employment status and benefits would not be affected by the supposedly
 3
        temporary transfer.
 4

     33. After KINGTO accepted John Matanona's 2010 Proposal, John Matanona then commimicated to
 5

 g      IT&E staff and the other above-named Defendants that he would like KINGTO transfer to Guam

 7      to be expedited based on the fact that she would like to immediately join her husband and family
 o

        m Guam

 9
     34. John Matanona communicated to IT&E and the other above-named defendants that KINGTO's
10
        husband accepted ajob offer in Guam and had already moved there.
11

j2   35. At the time John Matanona made his representations to IT&E staff and the other above-named

13      defendants about KINGTO's husband's supposed move to Guam, KINGTO's husband never

        applied to a position in Guam, moved to Guam,nor even considered moving to Guam
15
     36. John Matanona's commimication to IT&E management and the other above-named defendants
16
        regarding KINGTO's husband and her supposedly strong desire to transfer to Guam were false.

23   37. At no time did KINGTO ever represent to John Matanona that she would like her supposedly

19      temporary transfer to Guam expedited, nor did she ever represent that her husband had any
20
        intention of moving to Guam or that he had ever moved there prior to her transfer.
21
     38. Aroimd February 2010,KINGTO moved to Guam solely to begin her supposedly temporary work
22
        transfer and assignment at IT&E's Guam office.
23


24


25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                 PAGE 6
                 Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 7 of 21




 1      39. On February 5, 2010, Shirley Dotts, IT&E's human resources director for Saipan and Guam,

           called KINGTO to instruct her to contact an IT&E human resources staff member named Thelma
 3 ..
            Sian to inform her that KINGTO was transferring to Guam.
 4

 ^         Initially, Thelma Sian refused to process KINGTO's employment and administrative papers for
 g         her to begin work at the Guam branch as IT&E's management in Saipan did not inform her of

 7         KINGTO's transfer to Guam themselves.

 8
        41. KINGTO then Shirley Dotts and ejq)lained that Thelma Sian refused to process her employment
 9
           papers in Guam ("February Phone Call").
10
        42. In KINGTO's February Phone Call with Shirley Dotts, KINGTO explained that she was
11

12         instructed by John Matanona to report to the Guam office; that she was imder the impression that

13         she was being temporarily transferred from IT&E's Saipan office to its Guam office; that the

           Guam branch officials were not accepting her; and that she would like to begin work so that she
15
           may earn much-needed income.
16

        43. Shirley Dotts explained to KINGTO that she would take care ofthe issues regarding her transfer

J3         to IT&E's Guam office and instructed KINGTO to remain on Guam until the issues were resolved

19      44. On information and belief, after receiving instructions fi*om Shirley Dotts, Thelma Sian then
20
           began processing KINGTO's employment and administrative papers for her to begin work at the
21
           Guam office.
22

        45. As soon as Thelma Sian processed KINGTO's paperwork,KINGTO began working at the Guam
23

24         office around February 2010 per John Matanona's instructions as her direct supervisor imder
25         IT&E.

           VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                   DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                   PAGE?
              Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 8 of 21




 1   46. Upon her arrival to officially start work at IT&E's Guam office, KINGTO was assigned an office
 2
        land-line with Saipan phone number 670-682-2882.
 3
     47. While KINGTO wasjust starting her assignment on Guam,Shirley Dotts contacted KINGTO and
 4

        informed that her salary would be set at the Saipan-union rate according to the scale in the"union
 5

 g      book" and explicitly instructed KINGTO not to discuss her salary with anybody else.

 7   48. While being processed for employment at the Guam office, KINGTO was always under the
 o

        impression, as John Matanona and Shirley Dotts represented to her as her superiors under IT&E,
 9
        that her employment in Guam was temporary
10
     49. While executing her employment documents to begin her employ in IT&E's Guam office,

12      KINGTO entered a local Guam address, which belonged to a family member, solely because

13      IT&E's human resources department informed her that a local Guam address was required on her

        documents for her to begin. IT&E's human resources department officials also informed
15
        KINGTO that they required her to execute the documents they presented to her in order for her
16
        to begin working in IT&E's Guam branch.

1g   50. While on Guam in 2010,KINGTO performed the exact same tasks she was performing in Saipan

19      under her responsibilities as a USR,such as data-entry tasks concerning Saipan-specific data and
20
        revenue.

21
     51. Aroimd August 2010, approximately six(6) months after she arrived on Guam,KINGTO asked
22
        John Matanona when she would be able to return to work in Saipan, and John Matanona
23

24      responded that he still needed her help for a few more months

25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                 PAGE 8
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 9 of 21




 1      As the months passed during her supposedly temporary employ in IT&E's Guam office, KINGTO
 2
        remained vocal about her desire to return IT&E's Saipan office.
 3
     53. As a result of continuous data-entry tasks at IT&E's Guam office, KINGTO's existing bilateral
 4

        carpal tunnel disability worsened, and she required surgery on her hands.
 5

 g   54. KINGTO had two(2) surgeries in 2011,two(2)surgeries in 2012, and one (1) surgery in 2013

 7      for her bilateral carpal tunnel syndrome, all while she was assigned to IT&E's Guam branch.
 o

     55. After imdergoing surgery in February 2011, KINGTO took FMLA leave from work to recover
 9
        from her surgery and undergo therapy for a few months.
10
^^   56. After her leave, KINGTO returned to work at IT&E's Guam office in September 2011
12   57. When KINGTO returned to work in IT&E's Guam office in September 2011,she discovered that

13      John Matanona was no longer working for IT&E

     58. Immediately after learning that John Matanona was no longer working for the IT&E and worried
15
        about her employment status with IT&E's CNMI branch, KINGTO immediately contacted
16
        Shirley Dotts and Theresa Taimanglo to ask when she would be transferred back to IT&E's

jg      Saipan office.

19   59. Shirley Dotts's response to KINGTO was that she cannot return to Saipan because the USR
20
        positions in Saipan were unionized, and KINGTO's supposedly former position in Saipan as a
21
        "USR" was a union-position that could only be filled by union employees
22

     60. At the time Shirley Dotts informed KINGTO that the USR positions in Saipan were unionized.
23

24      KINGTO'sjob code and duties were identical to that of USR positions in Saipan.

25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                PAGE 9
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 10 of 21




 1   61. Before KINGTO was transferred to Guam,IT&E led KINGTO to believe that her union status

 2
        would remain imchanged by her supposedly temporary move to Guam by assigning her identical
 3
        duties, credentials, and job codes specific to Saipan while she was on Guam.
 4
     62. John Matanona, in his former official capacity as one of IT&E's managers, led KINGTO to
 5

 g      believe that she would not lose her union status since she was only going to work in Guam

 7      temporarily.
 o

     63. Shirley Dotts,in her official capacity as IT&E's human resources director in Saipan,led KINGTO
 9
        to believe that she would not lose her union status by granting her a salary based on the "union
10
^^      book" and instructing her not to disclose it to anyone.
12   64. KINGTO relied on both John Matanona and Shirley Dotts' representations that she would not

13      lose her union status while on Guam.

14
     65. While she was working on Guam and after the defendants in Guam refused to transfer Kingto
15
        back to Saipan because the position KINGTO had supposedly left was unionized, KINGTO
16
        discovered that IT&E and the defendants located in Guam unilaterally ended her union due
17

23      payments to the Saipan union

19   66. KINGTO never authorized IT&E or any of its staff to end her union due payments or union
20
        membership, nor did she waive her status as a union employee
21
     67. As a result ofIT&E unilaterally ending KINGTO's union payments, KINGTO lost her status as
22
        a Saipan union-member employee, which supposedly rendered her ineligible to be transferred
23

24      back to her position in Saipan according to Shirley Dotts and Theresa Taimanglo
25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                 PAGE 10
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 11 of 21




 1      KINGTO later discovered a "Proposed Effective Date Persormel Action Request" that purported
 2
        to transfer KINGTO's job title from "USR" to "Sales Support StafF' which was dated February
 3
        22, 2010.
 4

     69. A "Sales Support Staff position was specific to IT&E's Guam branch office.
 5

 g   70. BCINGTO never applied to a "Sales Support Staff position nor did she have any knowledge of

 7      the purported transfer and revocation ofher union payments until she requested her persormel file
 o

        from IT&E's human resources department in September 2011, after IT&E's Guam based
 9
        managers, i.e., the Guam-based defendants, refused to transfer her back to Saipan.
10
^^   71. As a result of unilaterally altering KINGTO'sjob title to "Sales Support Staff," the Guam- based
12      Defendants informed KINGTO that she would have to re-apply to USR positions, which were
13      unionized, in Saipan if she would like to return to Saipan

     72. The Guam-based defendants knew,or should have known,that by unilaterally stripping KINGTO
15
        of her USR position and union status, they were also stripping her of her ability to transition back
16
        to IT&E's Saipan branch.
17

jg   73. The same day IT&E's officials told KINGTO she could not return to Saipan, KINGTO also

19      discovered that IT&E had stripped her of more than three-hundred-fifty (350) hours of leave of
20
        which she had accumulated throughout her more than twenty-years of service to IT&E
21
     74. As a result of IT&E wrongfully stripping her of her leave, KINGTO was forced to retain legal
22
        representation to recover the leave that IT&E had wrongfully stripped from her.
23


24


25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABmiTIES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                  PAGE II
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 12 of 21




 1   75. Ultimately, Defendant admitted that it was a simple error on its part and returned KINGTO's
 2
        leave back to her, but only after she had incurred significant damages in attorney's fees in the
 3
        amount of approximately $15,000.00.
 4

     76. In 2016, IT&E and the Guam-based defendants as well as Hans Mickelson in the CNMI, sent
 5


6
        KINGTO back to Saipan for about three (3) weeks on a temporary work assignment to train

 7      younger employees under the age offorty-years old to use IT&E's data entry systems.
 8
     77. Before KINGTO was sent to Saipan to conduct the training around July 2016, Hans Mickelson,
 9
        in his official capacity, conspired with other management officials to create certain conditions for
10
        KINGTO's work assignment so that KINGTO would not get any notion that she would be
11


12
        returning to work in IT&E's Saipan branch permanently. For instance,in an email to Cris Baluyut,

13      Julian Coopemurse,and other IT&E staffin Saipan,Hans Mickelson emphasized thatIT&E cover
14
        all expenses during KINGTO's trip to Saipan to train employees so that BCINGTO would not
15
        expect or assume that her work-trip to Saipan meant she was being transferred back to IT&E's
16
        Saipan office on a full-time basis.
17


18
     78. All while working in Guam,KINGTO's log-in credentials, administrative work-phone, and data-

19      entry duties were all specific to Saipan-related programs and tasks.
20
     79. All while working in Guam, KINGTO performed tasks that were directly related to the Saipan
21
        branch and which were also being performed by staff in the Saipan branch.
22

     80. All while working in Gueim, the named-defendants executed a concerted, discriminatory, effort
23


24
        to force KINGTO out ofher employ with IT&E by forcing her to work in the Guam office against

25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILrriES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                  PAGE 12
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 13 of 21




 1       her will after falsely assuring her that her transfer to Guam was supposedly temporary and would
 2
         last just a few months.
 3
     81. On March 1, 2017, despite KINGTO's constant and explicit complaints about her transfer to
 4

        IT&E's Guam office and her desire to return to IT&E's Saipan office,the Guam-based defendants
 5


 6
         still working for IT&E called a meeting with KINGTO in order to discuss her future employment

 7       with IT&E's Guam branch and to express that no employment opportunity was available for her
 8
         in Saipan unless she re-applied to those positions.
 9
     82. Based on her past interactions with Defendants, KINGTO is reasonably certain that if she were
10
        to re-apply to a Saipan position as instructed that she would not be granted employment and/or
11


12
        lose all of her benefits of which she had accrued over her more than 25 years of service to IT&E.

13   83. From September 2011 to March 2017,due to IT&E's refusal to allow KINGTO to return to work
14
        in the CNMI branch, KINGTO incurred rental and home leasing expenses each and every month
15
         within such period as she was forced to work on Guam for IT&E's Guam branch. At the same
16
        time, KINGTO also suffered from emotional stress and mental anguish in that she felt harassed
17


18
        and discriminated against by the Defendants on the basis of her age and disability.

19     COUNT I; Violation ofthe Americans with Disabilities Act(ADAI.42 USC S 12101. etsea.

20
     84. KINGTO incorporates the above paragraphs as iffully set forth herein.
21
     85.IT&E is a covered entity as defined by 42 U.S.C. § 12181(7)(E)and 7(F).
22

     86. KINGTO is an individual with a disability as defined by 42 U.S.C. § 12102(1)(A) and(B).
23


24
     87. Title 42 U.S.C. § 12112(a) states that "[n]o covered entity shall discriminate against a qualified

25      individual on the basis of disability in regard to job application procedures, the hiring,
        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                  PAGE 13
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 14 of 21




 1      advancement, or discharge of employees, employee compensation,job training, and other terms,
 2
        conditions, and privileges of employment."
 3
     88. Defendants violated 42 U.S.C. § 12112(a) by their discriminatory actions against KINGTO on
 4

 ^      the basis of her disability as alleged herein and throughout this complaint,
 g   89. Defendants violated 42 U.S.C.§ 12112(a)by discriminating against KINGTO by unilaterally and

 7      willfully rendering her ineligible to return to her original position in IT&E's Saipan office.
 o

     90. Around March 2011, while KINGTO was working at the Guam office as a full-time employee,
 9
        KINGTO required surgery on both of her hands.
10
^^   91. After her surgery, KINGTO required approximately six(6) months oftime to recover.
22   92. Around September 2011,KINGTO returned to work at IT&E's Guam branch office.

13   93. Upon KINGTO's return to work in September 2011, John Matanona was no longer an employee

        for IT&E,and KINGTO was instructed to report to Cris Baluyut,IT&E's Sales Manager in Guam.
15
     94. Prior to her surgery in 2011, KINGTO had been working for IT&E since 1989 and was well-
16
        versed in IT&E's administrative practices and data-entry systems.

28   95. KINGTO's work performance was consistently determined to be "satisfactory" and she had no

19      history of disciplinary action while working for IT&E.

     96. When KINGTO returned to work in September 2011 after her surgery, Cris Baluyut, in his
21
        official capacity, assigned KINGTO to perform filing and organizational tasks manually, which
22

        required extensive use of both of her hands.
23

24   97. After returning to work from her surgery, from September 2011 to January 2012,IT&E did not
25      provide any reasonable accommodations to KINGTO despite her constant complaints about pain
        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                 PAGE 14
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 15 of 21




 1      in her hands and despite Defendants knowledge that KINGTO had just returned from carpal
 2
        tunnel surgery.
 3
     98. In January 2012, KINGTO submitted a "Medical Work Excuse and Restrictions" Note ("Note")
 4

        from her doctor to Cris Baluyut. This Note stated that KINGTO should not perform any pushing,
 5


 6
        pulling, or lifting of weight more than 10 pounds with either of her hands; should not climb; and

 7      she should work a reduced schedule from 9am to 3pm from Monday to Friday. Also, this Note
 8
        authorized KINGTO to perform data entry tasks.
 9
     99. Upon receipt of the note, IT&E and the Guam-based defendants reduced KINGTO's work
10
        schedule according to the doctor's orders, but at the same time,restricted KINGTO from accruing
11


12
        any leave while she worked on a reduced work schedule.

13   100.      Despite her doctor's restrictions, IT&E and defendants in Guam increased KINGTO's
14
        responsibilities and IT&E officials, such as Cris Baluyut, instructed her to perform more data
15
        entry tasks than before despite her doctor's restrictions.
16
     101.       Despite her doctor's restrictions, KINGTO was assigned several more responsibilities
17


18
        such as aiding with collections, corporate liaison/greeter, corporate call monitor, corporate

19      documents filer, corporate collections, and Saipan sales activity track - modifier/data engineer.
20
     102.      Due to the increased responsibilities and duties assigned to KINGTO by IT&E through its
21
        Guam-based defendants despite her carpal tunnel condition, KINGTO's disability worsened to
22
        the point where she required additional surgery.
23


24


25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                  PAGE 15
              Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 16 of 21




 1    103.      Defendants discriminated against KINGTO because of her disability by limiting,
 <y
         segregating, and classifying her in a way that adversely affected her opportunities and employee
 3
         status because of her disability in violation of42 U.S.C. § 12112(b)(1).
 4

 ^    104.      Defendants discriminated against KINGTO because ofher disability by participating in a
 g       contractual or other arrangement or relationship that had the effect of subjecting her, as IT&E's

 7       employee with a disability, to discrimination prohibited by the ADA in violation of42 U.S.C. §

 ^       12112(b)(2).
 9
      105.      Defendants discriminated against KINGTO because of her disabilities, by utilizing
10

         standards, criteria, and methods ofadministration that had the effect ofdiscrimination on the basis
11

         of her disability in violation of42 U.S.C. § 12112(b)(3)(A)-(B).

13    106.      Defendants discriminated against KINGTO because of her disability in violation of 42

         U.S.C. § 12112(5)(A) by not making reasonable accommodations for her known physical
15
         limitations as a qualified individual with a disability who was IT&E's employee.
16
      107.      Defendants discriminated against KINGTO because of her disability by "denying

jg       employment opportunities to a [her][as a] qualified individual with a disability ... because...

19       denial is based on the need of such covered entity to make reasonable accommodation to the

         physical...impairments ofthe employee" in violation of42 U.S.C. § 12112(5)(B).
21
      108.      Defendants' conduct is a violation of Title VII of the ADA and on accoxmt thereof,
22

         KINGTO is entitled to recover the expenses of the litigation, including, but not limited to,

24       reasonable attorney's fees and costs for which Defendants are liable to KINGTO under 42 U.S.C.
25      § 12205.

         VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                 DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                  PAGE 16
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 17 of 21




 1                              COUNT II; Violation of Age Discrimination

 2
                            in Employment Act(ADEA).29 U.S.C. S 621. etsea.
 3
     109.       KINGTO incorporates the above paragraphs as if fully set forth herein.
 4
     110.lT«fe;E is an "employer" as defined by 29 U.S.C. § 630.
 5

 g   111.KINGTO is above 40 years old is therefore covered by 29 U.S.C. § 621, et seq.. 29 U.S.C. §

 7       631(a).
 o

     112.IT&E engages in an industry affecting commerce which has twenty or more employees for each
 9
         working day in each oftwenty or more calendar weeks in the current or preceding calendar year
10
         as defined by 29 U.S.C. § 630.
11                   ^           ^
22   113.From September 2011 through March 2017, KINGTO's performance on employment

13       evaluations indicated that KINGTO exhibited consistently satisfactory or good performance
14
         reviews.

15
     114.From September 2011 through March 2017, while KINGTO was assigned to work in Guam,
16
         Defendants engaged in a pattern and practice of discriminating against her as a person over the
17

23       age of 40 by: (a) knowingly and intentionally, in IT&E's hiring and employment practices,
19       treating her adversely, and treating preferentially individuals who were under 40 years old, and
20
         (b)filling a disproportionally large percentage of its workforce with individuals imder 40 years
21
         old when KINGTO was readily available and well-qualified for the position.
22

     115.As a direct and proximate result ofDefendants' intentional discrimination, KINGTO was denied
23

24       employment in IT&E's Saipan branch,and denied the fair opportunities with regard to positions.
25       compensation, and/or employment with IT&E in its Saipan office.

        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILiriES ACT,THE AGE
                 DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                 PAGE 17
              Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 18 of 21




 1    116.From September 2011 through March 2017,IT&E and the other defendants used policies and
 2
          practices related to hiring and employment described herein, that had a disparage impact on the
 3
          basis of age (discriminating against workers who are age 40 and older) that was notjob-related
 4

          for the position of which KINGTO applied, not consistent with business necessity and were not
 5

 g        necessitated by any reasonable factor other than age.

 7    117. Around March 2017, KJNGTO was unlawfully discharged by Defendant and was unable to
 52
          secure employment for IT&E in Saipan due to the supposed unavailability of positions which
 9
          are filled by persons under the age of40 years old.
10
      118. Defendants discriminated against KINGTO by discriminating against her with respect to her

22        compensation,terms, conditions, and privileges ofemployment based on her age,in violation of
13        29 U.S.C. § 623(a)(1)and (a)(2)

      119.Defendants discriminated against KINGTO by limiting,segregating, and classifying her in a way
15
          that deprived, or tended to deprive, her of employment opportunities and which adversely
16
          affected her status an employee because ofKINGTO's age,in violation of29 U.S.C. § 623(a)(1)

18        and (a)(2).
19    120.The subjection of KINGTO to disparate treatment and adverse employment practices by
20
          Defendants in whole or substantial part because of her age was in violation of the ADEA,29
21
          U.S.C. § 623(a)(1)and (a)(2)
22

      121.Defendants' violation ofthe ADEA was willful and KINGTO seeks liquidated damages for each
23

24        violation.

25


         VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                 DISCRIMINATION IN EMPLOYMENT ACT,AND WRONGFUL TERMINATION
                                                 PAGE 18
             Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 19 of 21




 1   122.Defendants' violation ofthe ADEA was willful because their stated justifications for refusing to
 2
         allow KINGTO to return to her original position in IT&E's CNMI branch was a deception
 3
         calculated to cover up the fact that it knew its actions violated the ADEA.
 4
     123.KINGTO has been made to suffer mental anguish and emotional distress, loss of employment
 5

 5       and future employment opportunities, and loss of wages and benefits, as the direct and proximate

 7       result of Defendants' violation of her civil rights as alleged herein. KINGTO is reasonably
 O

         certain to continue to suffer these damages in the future. KINGTO is entitled to the rights and
 9
         remedies at law provided by the ADEA,29 U.S.C. § 216(b).
10

                                COUNT III: WRONGFUL TERMINATION
11

12                   BASED ON UNLAWFUL RETALIATION AGAINST KINGTO

13   124.KINGTO incorporates all ofthe above paragraphs as iffully set forth herein

     125.Defendants committed unlawful employment practices when they retaliated against KINGTO
15
         for her efforts to oppose practices reasonably believed to be prohibited by the ADA,42 USC §
16
         12101, et seq., and the ADEA,29 U.S.C. § 621, etseq..

Ig   126.KINGTO has been made to suffer mental anguish and emotional distress, loss of employment

19       and future employment opportunities, and loss of wages and benefits, as the direct and proximate
20
         result ofdefendants' violation ofher civil rights as alleged herein. KINGTO is reasonably certain
21
         to continue to suffer these damages in the future. KINGTO is entitled to the rights and remedies
22
         at law provided by the ADA, the ADEA, and 42 U.S.C. 1981a, including actual damages.
23

24       compensatory damages, punitive damages, and attorney's fees.

25


        VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABlLmES ACT,THE AGE
               DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                 PAGE 19
               Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 20 of 21




 1                                        PRAYER FOR RELIEF

 2
     WHEREFORE,KINGTO prays that this Court will:
 3
        1. Grant judgment in favor of KINGTO on her Complaint and declare that Defendants violated the
 4

           American with Disabilities Act (ADA) under 42 U.S.C. § 12101, et seq. and the Age
 5


 6         Discrimination in Employment Act(ADEA) under 29 U.S.C. § 621, et seq., as well as find the

 7         Defendants to have wrongfully terminated KINGTO by unlawfully retaliating against her for
 8
           opposing practices reasonably believed to be in violation ofthe ADA and ADEA.
 9
       2. Grant KINGTO compensatory and punitive damages in the amount of $200,000.00 for
10
           Defendants' violation of the American with Disabilities Act(ADA).
11


12
       3. Grant KINGTO liquidated damages in an amount to be determined at trial for Defendants'

13         violation ofthe Age Discrimination in Employment Act(ADEA).
14
       4. Grant KINGTO attorney's fees and costs in an amount to be determined at trial for Defendants'
15
           violation ofthe Age Discrimination in Employment Act(ADEA).
16
       5. Grant all other forms of relief that this Court deems just and reasonable.
17


18
                                          DEMAND FOR A JURY

                   KINGTO demands a jury trial on all issues and claims triable by a jury.
19


20
                  Dated this   21     of November, 2018.
21


22


23                                                   JOSE/^P. MAFNAS JR.
24
                                                     Attor^y-At-1^^
25


          VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                 DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                    PAGE 20
                 Case 1:18-cv-00029 Document 1 Filed 11/23/18 Page 21 of 21




 1


 2
                                                 VERIFICATION

 3
            I, TERRY KINGTO, declare under penalty of perjury that I have read the foregoing verified
 4

     complaint and that it is true and correct to the best of my recollection and knowledge and this declaration
 5


 6
     was executed on this 2/     day of November 2018, at Saipan, Commonwealth of the Northern Mariana

 7   Islands.

 8


 9
                                                                )-Cm4
10                                                                   TERRYKTNGTO
                                                                          Plaintiff
11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


            VERIFIED COMPLAINT FOR VIOLATIONS OF AMERICANS WITH DISABILITIES ACT,THE AGE
                   DISCRIMINATION IN EMPLOYMENT ACT, AND WRONGFUL TERMINATION
                                                      PAGE 21
